Campbell, J.
These infants bring ejectment for their portion, as heirs at law, of the estate of Harriet Pierce, their mother, who was daughter of the original patentee, George 'W. Selph. George W. Selph, on October 10, 1859, obtained, a patent from the United States of 160 acres of ]and, included in four 40-acre lots, where four sections met, no two being in the same section. Two of these 40-acre parcels are claimed by defendant Grimley, and this action is brought for four-ninths of this property. George ~W. Selph died in 1866, and Harriet Pierce in 1871, being then about 36 years old. Charles Selph, a brother of Harriet Pierce, and one of George "W. Selph’s lieirs, died in 1881. His age does not appear. Plaintiffs inherited one-ninth from him.
The defendants set up claim from Jacob Beeson, and whatever claim of right they have depends on his action. On September 30, 1858, before the patent issued, George N. Selph executed an instrument which was a trust-mortgage to Jacob Beeson, trustee, and which plays a prominent part in the controversy. It began with a recital that Selph was indebted on a note running to 'Strother M. Beeson or bearer, for 1164.50, payable one year after date, at the Michigan Insurance Company Bank, Detroit, with interest after maturity, if unpaid, at 10 per cent. Thereupon it conveys to Jacob Beeson, as *278trustee, and to his heirs and assigns, the 1G0 acres referred to.—
“In trust, in case default shall be made by the said George ~W. Selph, his heirs, executors, or administrators, to pay the said promissory note to said Strother M. Beeson, or the bearer or holder thereof, or his or her executors, administrators, or assigns, according to its-tenor and effect; then and in that case, on the application of the said Strother M. Beeson, or the bearer of said note, her or his legal representatives or assigns, it shall and may be lawful for the said party of the second part,, or his personal representatives, to enter into and upon all- and singular the premises, * * * and, as the attorney of the said party of the first part, for such purposes duly constituted, irrevocably, or in the name of said party of the second part, his executors or administrators, or in such other manner as the said party of the second part, or his legal representatives, shall judge best, to sell and dispose of the same, or any part or portion thereof, and all right, benefit, and equity of redemption of said party of the first part, his or her heirs and assigns, therein, at public auction, at such time and place as the party of the second part, or his legal representatives, may deem proper, and to adjourn said sale from time to time, as said party of the second part, or his legal representatives, may think proper, for the highest, and best price the same will bring in cash; ten days' public notice • having been previously given of the time and place of such sale, by advertisement in one of the: public newspapers printed in the city of Detroit," etc.
The remainder of the mortgage provides for payment,, from the proceeds, of the Strother M. Beeson note to-him or the bearer, with expenses of proceedings, and the-balance to go to the grantor, his heirs, etc., and to convey without personal covenants, so as to be “ a perpetual bar in law and equity." But, on payment of the note,, etc., to reconvey, etc. The grantor was to keep taxes paid.
There was no testimony or stipulation as to what became of this note, or who owned it.
It was conceded of record—
*279“That the land in question in this case was wild and unoccupied until August 30, 1876, when the defendants went into possession.”
The taxes appear to have been assessed as non-resident, and paid up to that time by Jacob Beeson, except two years.
On August 30, 1876, Jacob Beeson, in his individual capacity, gave a full warranty deed to Grimley, who obtained his possession under it. On February 9, 1880, a deed was made by Jacob Beeson, purporting to act as trustee, to Philip J. D. Van Dyke, reciting the trust-deed and setting forth that he had caused the sheriff of "Wayne county to expose the property for sale at auction, who struck off the land covered by the mortgage, amounting to 160 acres, to Van Dyke, for the sum of $547.84, as the highest bidder; and that he, as trustee, in pursuance of the sale, thereby conveyed to Van Dyke the property which George W. Selph had therein on September 20, 1858. This deed contains no recitals of the time or place of sale, and is not signed by the sheriff, and is absolute in form, with no period of redemption. Van Dyke conveyed to Grimley. Some affidavits were produced from the deputy-sheriff and the printer of the notice of sale, objection to which was made in connection with the whole attempted foreclosure, as not making out a valid sale.
This completed defendants’ show of right against plaintiffs, and the court below held that there was no question for the jury, and that for various reasons named Grimley had a good, legal title, as against plaintiffs.
The instrument given to Jacob Beeson was a mortgage, and not an absolute conveyance; and its power of sale, which did not conform to our statutes, could not authorize the equity of redemption to be cut off by anything short of a sale in equity, or one in all respects conform*280ing to the statutes. Comstock v. Howard, Walk. Ch. 111. Our statutes may, perhaps, authorize a power of sale, although iu some respects variant, to be carried into effect by such notices and proceedings, and subject to such conditions, as are required by law. There is nothing in this mortgage repugnant to the foreclosure statute, except as permissive, and it would by its terms allow a proper advertisement in Huron county, with the additional advertisement in Wayne county, as no place of sale is made imperative. The introduction of powers of sale into mortgages was, as is well known, a device to escape redemption; but in this country, from the beginning, the legislatures have stepped in, and so regulated the sales as to give them proper publicity, and usually made them subject to some reasonable redemption. As in all other cases of remedy by act of the party, it has been held that every essential provision of law shall be complied with, and so appear. Parties may add to these conditions, but cannot dispense with them.
The case of a trust may add to, but it cannot take away from, these conditions. Where the trust appears on the face of a deed, it is notice to every one of the trustee’s character and duties; and it is declared by statute that every deed in violation of such a trust shall be held absolutely void. Ilow. Stat. § 5583.
When Grimley bought of Jacob Beeson, in 1876, this instrument was on record, and was Beeson’s only source of title, if he had any. That only allowed him to enter, not merely on default, but on the demand of the owner of the note. It gave him no personal interest, and no power to convey without demand of the creditor to foreclose, and foreclosure. His warranty deed was void, as against Selph and his heirs, and conveyed no legal estate whatever. While it might operate by way of estoppel against any future-acquired title of Jacob Beeson, it *281passed no present title, because he had noDe to pass. This would be true, whether it is regarded as a deed or as a mortgage. Jacob Beeson never acquired any title afterwards. The only show of title Grimley has was derived under Van Dyke's deed. While he was, no doubt, honestly supposing he had a title, it was only through ignorance of the record, or mistake concerning its legal effect.
The Van Dyke title amounts to nothing. As a foreclosure, it is on its face imperfect, because it does not purport to be made under the statute. It therefore did not cut off the redemption, and, under our statutes, gave no right of entry. How. Stat. § 7847. Even under the old law a right of entry by a mortgagee must be exercised within 20 years. Albright v. Cobb, 34 Mich. 316.
A mortgagee's possession not obtained by license of the mortgagor is tortious and he may be ejected. Newton v. McKay, 30 Mich. 380, and notes to annotated ed. And in this case the admitted facts show that no possession was ever had until Grimley's entry in 1876, and there is nothing whatever to show a license to him or Beeson. Mere absence.-or talk to third persons about abandonment cannot amount to a license to any one to enter, and if there were any evidence here of such dealings between Selph and Beeson as would create a license, which I think cannot be found, it would have been for the jury and not for the court.
Jacob Beeson was not, so far as this record shows, interested in his own right. No power was given to him to do any act under the mortgage except when requested by the owner of the note. That note was outlawed in 1865, and there is no testimony indicating where it is or that it exists at all. The attempted foreclosure in 1880 was more than 20 years after the note became due, and does not purport, and is not shown, to have been *282called for by tbe holder of the note, which by the lapse of 20 years is beyond the presumable, if not beyond the possible, faculty of aiding or justifying resort to the mortgage.
As Jacob Beeson never was a trustee to receive payment of the note, but only held title to the mortgage subject to the holder's order, a sale by him, not authorized by the creditor, could not pass the mortgage to Grimley, even if he held all the land mortgaged. But the mortgage sale of the 160 acres was made in one parcel, for one sum, and Grimley purchased only 80 acres. It would be impossible to hold him an assignee- of the mortgage, had Beeson purported to act in accordance with the terms of the trust. There is nothing in the defense which in any way interferes with plaintiffs' right to recover. What rights Grimley may have in the improvements are not involved in the present record. As the trial was by jury, no judgment against their verdict can be entered here.
The judgment should be reversed, with costs, and a new trial granted.
Champlin, Morse, and Long, Jo., concurred with Campbell, J.